DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed 10/13/2020.
Claims 1-20 are pending with claims 1 and 11 as independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,733,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader that the claims of the patent. The limitations, indicated in bold in the comparison table below, in the independent claims 1 and 11 of the patent indicate the difference between the patent claims, narrow, and the Instant Application claims, broad.
Instant Application 
Patent US 10,733,376
1. A method for delivering cross-site auto-play media, comprising:

receiving, by a data processing system from a client device, a request for media content at a first domain embedded in a content element from a second domain, the request including a predefined identifier indicating that the client device is configured to restrict cross-domain
redirection;







determining, by the data processing system, responsive to identifying the first domain as different from the second domain and to identifying the predefined identifier indicating that the client device is configured to restrict cross-domain redirection, that the request comprises a
content type header having a first predetermined value;

















generating, by the data processing system, responsive to determining that the request comprises the content type header having the first predetermined 


transmitting, by the data processing system, the response to the client device, receipt of the response causing the client device to render the media content element in the body of the response.


receiving, by a data processing system from a client device, a request for media content at a first domain embedded in a content slot from a second domain, the request including a predefined identifier indicating that the client device is configured to restrict cross-domain redirection 

and a host header, the host header of the request having an address to a media content element to render in the content slot; 

determining, by the data processing system, responsive to identifying the first domain as different from the second domain and to identifying the predefined identifier indicating that the client device is configured to restrict cross-domain redirection, that the request comprises a content type header having a first predetermined value; 

identifying, by the data processing system, responsive to determining that the request comprises the content type header having the first predetermined value, that the client device is to receive the media content element corresponding to the address without redirecting; 

retrieving, by the data processing system, responsive to identifying that the client device is to receive the media content element, the media content element corresponding to the address in the host header of the request; 

generating, by the data processing system, a response comprising a body, the body of the response inserted with the retrieved media content element to render 

transmitting, by the data processing system, the response to the client device, receipt of the response causing the client device to render the media content element included in the body of the response in the content slot.

wherein receiving the request for media content element further comprises 

receiving the request for media content element, the request including a device type identifier for the client device; and
wherein the method further comprises:

determining, by the data processing system, that the client device is configured to restrict automatic rendering of the media content element encoded in a first format based on the device type identifier, and

transcoding, by the data processing system, responsive to determining that the client device is the mobile device, the media content element from the first format to a second format, the client device configured to restrict automatic rendering of the media content element encoded in the first format and to permit rendering the media content element encoded in the second format.
2. The method of claim 1, 
wherein receiving the request for media content element further comprises 

receiving the request for media content element, the request including a device type identifier for the client device; and wherein the method further comprises: 

determining, by the data processing system, that the client device is configured to restrict automatic rendering of the media content element encoded in a first format based on the device type identifier, and 

transcoding, by the data processing system, responsive to determining that the client device is configured to restrict automatic rendering of the media content element, the media content element from the first format to a second format, the client device configured to restrict automatic rendering of the media content element encoded in the first format and to permit rendering the media content element encoded in the second format.
3. The method of claim 1, 
wherein receiving the request for media content element further comprises 

receiving the request for media content element, the predefined identifier of the
request including an application type identifier for an application executing on the client device; and

wherein the method further comprises:
identifying, by the data processing system, that the application type identifier for the application executing on the client device corresponds to a predesignated application, and

determining that the request comprises the content type header having the first
predetermined value, responsive to identifying that the application type identifier corresponds to the predesignated application.

wherein receiving the request for media content element further comprises 

receiving the request for media content element, the predefined identifier of the request including an application type identifier for an application executing on the client device; and 

wherein the method further comprises: identifying, by the data processing system, that the application type identifier for the application executing on the client device corresponds to a predesignated application, and 

determining that the request comprises the content type header having the first predetermined value, responsive to identifying that the application type identifier corresponds to the predesignated application.


searching, by the data processing system, a whitelist for the first domain, the whitelist specifying a plurality of domains permitted with the embedded media content element; and

wherein generating the response further comprises generating the response responsive to determining that the first domain is on the whitelist.
4. The method of claim 1, further comprising 

searching, by the data processing system, a whitelist for the first domain, the whitelist specifying a plurality of domains permitted with the embedded media content element; and 

wherein generating the response further comprises generating the response responsive to determining that the first domain is on the whitelist.
5. The method of claim 1, further comprising:

receiving, by the data processing system from a second client device, a second request for media content element at a third domain embedded in a content element from a fourth domain, the second request including the predefined identifier indicating that the second client device is configured to restrict cross-domain restriction;


determining, by the data processing system, responsive to identifying the third domain as different from the fourth domain and to identifying that the second request includes the predefined identifier, 

generating, by the data processing system, responsive to determining that the request comprises the content type header having the second predetermined value, a second response comprising an address for requested media content element in a body of the second response and a status identifier indicating success in a header of the second response; and



transmitting, by the data processing system, the second response to the second client
device, receipt of the second response causing the second client device to transmit a third request
for the requested media content element to the extracted address.


receiving, by the data processing system from the client device, a second request for media content element at the first domain embedded in the content slot from the second domain, the second request received prior to the request, the second request including the predefined identifier indicating that the client device is configured to restrict cross-domain restriction; 

determining, by the data processing system, responsive to identifying the first domain as different from the second domain and to identifying that the second request includes the predefined identifier, 

generating, by the data processing system, responsive to determining that the request comprises the content type header having the second predetermined value, a second response comprising a header and a body, the body of the second response comprising an address for the requested media content element without redirecting the client device, the header of the second response comprising a status identifier indicating success; and 

transmitting, by the data processing system, the second response to the client device, receipt of the second response causing the client device to transmit the request for the requested media content element to the extracted address.


determining, by the data processing system, responsive to receiving the second request from the second client device, that a number of redirect requests for the second client device is less than a predefined threshold; and

wherein determining that the second request comprises the content type header type having the second predetermined value further comprises determining that the second request
comprises the content type header type having the second predetermined value, responsive to determining that the number of redirect requests is less than the predefined threshold.
6. The method of claim 5, further comprising 

determining, by the data processing system, responsive to receiving the second request from the second client device, that a number of redirect requests for the second client device is less than a predefined threshold; and 

wherein determining that the second request comprises the content type header type having the second predetermined value further comprises determining that the second request comprises the content type header type having the second predetermined value, responsive to determining that the number of redirect requests is less than the predefined threshold.

7. The method of claim 5, wherein the second predetermined value of the content type header in the second response indicates textual content.
8. The method of claim 1, wherein the first predetermined value of the content type header in the response indicate non-textual content.
8. The method of claim 1, wherein the first predetermined value of the content type header in the response indicate non-textual content




11. A system for delivering cross-site auto-play media, comprising:

a response parser executed on a data processing system with one or more processors, configured to:

receive a request for media content at a first domain embedded in a content
element from a second domain, the request including a predefined identifier indicating that the client device is configured to restrict cross-domain redirection, and






determine, responsive to identification of the first domain as different from the
second domain and to identification of the predefined identifier indicating that the client device is configured to restrict cross-domain redirection, that the request comprises a content type header having a first predetermined value; and

a response rewriter executed on the data processing system, configured to:
















generate, responsive to determination that the request comprises the content type header having the first redetermined value, a response comprising the media content element in a body of the response, and


transmit the response to the client device, receipt of the response configured to
cause the client device to render the media content element from the body of the response.


a response parser executed on a data processing system having one or more processors and memory, configured to: 

receive a request for media content at a first domain embedded in a content slot from a second domain, the request including a predefined identifier indicating that the client device is configured to restrict cross-domain redirection and 

a host header, the host header of the request having an address to a media content element to render in the content slot, and 

determine, responsive to identification of the first domain as different from the second domain and to identification of the predefined identifier indicating that the client device is configured to restrict cross-domain redirection, that the request comprises a content type header having a first predetermined value; and 

a response rewriter executed on the data processing system, configured to: 

identify, responsive to the determination that the request comprises the content type header having the first predetermined value, that the client device is to receive the media content element corresponding to the address without redirecting; 

retrieve, responsive to the identification that the client device is to receive the media content element, the media content element corresponding to the address in the host header of the request; 

generate a response comprising a body, the body of the response inserted with the retrieved media content element to render in the content slot without redirecting the client device to the address in the host header of the request, and 

transmit the response to the client device, receipt of the response configured to cause the client device to render the media content element included in the body of the response in the content slot.


wherein the request handler is further configured to determine that the client device is configured to restrict automatic rendering of the media content element encoded in a first format based on the device type identifier; and

wherein the system further comprises a media encoder configured to, responsive to the determination that the client device is the mobile device, the media content element from the first format to a second format, the client device configured to restrict automatic rendering of the media content element encoded in the first format and to permit rendering the media 


wherein the request handler is further configured to determine that the client device is configured to restrict automatic rendering of the media content element encoded in a first format based on the device type identifier; and 

wherein the system further comprises a media encoder configured to, responsive to the determination that the client device is configured to restrict automatic rendering of the media content element, the media content element from the first format to a second format, the client device configured to restrict automatic rendering of the media content element 


wherein the request handler is further configured to:

identify that the application type identifier for the application executing on the client device corresponds to a predesignated application, and determine that the request comprises the content type header having the first predetermined value, responsive to the identification that the application type identifier corresponds to the predesignated application.
13. The system of claim 11, wherein the predefined identifier of the request includes an application type identifier for an application executing on the client device; and 

wherein the request handler is further configured to: 

identify that the application type identifier for the application executing on the client device corresponds to a predesignated application, and determine that the request comprises the content type header having the first predetermined value, responsive to the identification that the application type identifier corresponds to the predesignated application.
14. The system of claim 11, wherein the request handler is further configured to search whitelist for the first domain, the whitelist specifying a plurality of domains permitted with the embedded media content element; and

wherein the response rewriter is further configured to generate the response responsive to determining that the first domain is on the whitelist.
14. The system of claim 11, wherein the request handler is further configured to search whitelist for the first domain, the whitelist specifying a plurality of domains permitted with the embedded media content element; and 

wherein the response rewriter is further configured to generate the response responsive to determining that the first domain is on the whitelist.
15. The system of claim 11, wherein the request handler is further configured to:

receive a second request for media content element at a third domain embedded in a content element from a fourth domain, the second request including the predefined identifier
indicating that the second client device is configured to restrict cross-domain restriction, and

determine, responsive to identification of the third domain as different from the 
from the first predetermined value; and


wherein the response rewriter is further configured to:

generate, responsive to the determination that the request comprises the content type header having the second predetermined value, a second response comprising an address for requested media content element in a body of the second response and a status identifier indicating success in a header of the second response, and



transmit the second response to the second client device, receipt of the second response causing the second client device to transmit a third request for the requested media content element to the extracted address identified in the body of the response.


determine, responsive to identification of the first domain as different from the 

wherein the response rewriter is further configured to: 

generate, responsive to the determination that the request comprises the content type header having the second predetermined value, a second response comprising a header and a body, the body of the second response comprising an address for the requested media content element without redirecting the client device, the header of the second response comprising a status identifier indicating success, and 

transmit the second response to the client device, receipt of the second response causing the client device to transmit the request for the requested media content element to the extracted address identified in the body of the response.


determine, responsive to the receipt of the second request from the second client device, that a number of redirect requests for the second client device is less than a predefined threshold; and

determine that the second request comprises the content type header type having the second predetermined value, responsive to determining that the number of redirect requests is less than the predefined threshold.

16. The system of claim 15, wherein the request handler is further configured to: 

determine, responsive to the receipt of the second request from the second client device, that a number of redirect requests for the second client device is less than a predefined threshold; and 

determine that the second request comprises the content type header type having the second predetermined value, responsive to determining that the number of redirect requests is less than the predefined threshold.

17. The system of claim 15, wherein the second predetermined value of the content type header in the second response indicates textual content.
18. The system of claim 11, wherein the first predetermined value of the content type header in the response indicate non-textual content.
18. The system of claim 11, wherein the first predetermined value of the content type header in the response indicate non-textual content.
19. The system of claim 11, wherein the response rewriter is further configured to generate the request including executable code in the body of the response to instantiate a media player.
19. The system of claim 11, wherein the response rewriter is further configured to generate the request including executable code in the body of the response to instantiate a media player.
20. The system of claim 11, wherein the response comprises a status code lacking a redirect code.
20. The system of claim 11, wherein the response comprises a status code lacking a redirect code.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the system of claim 11 does not appear to comprise any hardware per se. Claim 11 recites “a response parser”, which indicates software. Dependent claims 12-20 are rejected at least based on their dependency on claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolam et al. (US 2015/0143223, pub. May 21, 2015, hereinafter as Kolam) in view of Tsolis (US 2014/00069249, pub. 01/02/2014).

As per claim 1, a method for delivering cross-site auto-play media, comprising:
receiving, by a data processing system from a client device, a request for media content at a first domain embedded in a content element from a second domain, the request including a predefined identifier indicating that the client device is configured to restrict cross-domain redirection; (Kolam discloses in [0019-0027] “To display the image on the webpage, web browser 102 sends a separate HTTP request message to the URL, and the image is returned in a separate HTTP response message from the URL… any request from a website has to go to the same origin domain of the website and " cross-domain" requests, referring to a website accessing resources on a domain different from the website's origin domain, is normally denied under the same -origin security policy…For inline JavaScripts, the JavaScript code is directly embedded and integrated into the HTML code in FIG. 2. JavaScript code may also be placed in external files. For example, external JavaScript files have the file extension .js. An external JavaScript file may be inserted into the HTML file by embed the origin server domain with the requested external domain as indicated in [0030-0032 and fig. 6]. This technique would allow the browser to receive requested contents reside in external domain servers directly without the need to redirect using the original server such that the proxy server would see the request for embedded contents from external server the same as request from the origin server. The request for media content at the first domain may be indicated by “src” attribute of script tag, which embedded in webpage 200 that is obtained from a second domain. See fig. 2. The predefined identifier may be indicated by the same-origin security policy that may be associated with the request and apparent by the denial of the request by the origin server. However, when using “cross-origin resource sharing” request or “CORS request”, the browser would add the CORS request to the external request external request for requesting content stored in external domains. See fig. 4. A second technique is “embedded nested browsing context in a parent browsing context of the web browser”. The technique would allow a web browser configured with same-origin security policy to send external request with origin domain, via proxy server, for resources on domains not the same origin domain of webpage 200. See figs. 5-6. In this scenario, the addition/embedding of the origin domain with external domain may provide predefined identifier that indicates that the rendered website allows for requests to be sent to external domains for embedded content such as an image or video, etc. the scenario is confirmed by the teaching of Kolam in [0036] “the content delivery method is further configured to perform detection of CORS request capability. The method determines if CORS requests can be made from the web browser before implementing the nested browsing context.”)
determining, by the data processing system, responsive to identifying the first domain as different from the second domain and to identifying the predefined identifier indicating that the client device is configured to restrict cross-domain redirection, that the request comprises a content type header having a first predetermined value; (Kolam discloses in [0022-0028] “FIG. 3 is a block diagram illustrating that the referenced dependent resources and the webpages of a website may be hosted on multiple domains. As shown in FIG. 3, in a particular website, the HTML webpages of the website may be downloaded directly from the origin server 104 in domain 1, a portion of the JPEG images may be hosted by domain 2, the GIF images may be hosted by domain 3, and the APIs may be hosted by domain 4… The various domains associated with the referenced dependent resources of a webpage can be determined by parsing the webpage. For example, with reference to FIG. 2, the image file and the video file are indicated on the webpage as being stored in different locations, each specified by a URL. As each URL includes its domain information, the domains of the image and video files can be determined by parsing their respective URLs.” Parsing each embedded URL in webpage 200 would determine content type  from the domain information such as “Type=”video/ogg”” or “image/jpeg”. Here, the content type may video and the predetermined value may be the format of the video such as “ogg” format. See figs. 2-3)
generating, by the data processing system, responsive to determining that the request comprises the content type header having the first predetermined value, a response comprising the media content element in a body of the response; (Kolam discloses in [0016 and 0024-0035] “When cross-domain requests are made using the conventional CORS mechanism, the requested domain performs the validation to ensure that the requesting origin domain is a permitted website…a client 125 of the web browser 102 performs cross-domain validation to verify that the origin domain of the parent browsing context is allowed to make the request for resources from the cross-domains. For example, the cross-domain validation is performed to ensure that domain 1 (www.abc.com) is permitted to access domain 2 (www.website2.com) or domain 3 (www.website3.com).” it is clear that when the iframe is associated with request for content in external server, the iframe may be embedded at the client browser so that the response would be validated by the proxy server) and
transmitting, by the data processing system, the response to the client device, receipt of the response causing the client device to render the media content element in the body of the response; (Kolam discloses in [0016 and 0024-0035] the transmission here may be the receiving of content, to be embedded in a document associated with the second domain, in the response from an external server)
Kolam discloses in ([0033] “the <iframe> tag specifies an inline frame which is used to embed another document within the current HTML document… the <iframe> 
Kolam does not explicitly disclose the request comprises a content type header having a first predetermined value. However, Tsolis, in an analogous art, discloses in ([0024, 0028, 0031-0032, 0043-0044, 0049-0053, 0055, and 0062-0063] “Policy rules 210 can be a database implemented in a software program and/or a hardware device that stores information regarding policy actions that can be applied on requests or responses, such as enabling data insertion … Policy rules 210 can also store information regarding the conditions accompanying the policy actions, such as the list of eligible subscriber devices 102 or the list of eligible webpage URIs, as well as the arguments required for applying these actions, such as the URIs of the script resources to be inserted… The method then optionally extracts (704) header information from the request. Header information can include, for example, information regarding the subscriber device and information regarding the origin of the website initiating the request…Written in HTML form, an iframe has the following format: <iframe src=[inserted webpage URI]>[backup content]<;i/frame> where [inserted webpage URI] points to a remote webpage that will be loaded and displayed within the iframe, and [backup content] includes HTML content that will be displayed if internet access application does not support iframes. In addition, the iframe's dimensions and position within the webpage can be defined… The contents to be displayed within the iframe are The request may define content type such as video file, audio file, image file, and/or text file. The predetermined value may be the subscriber device identifying information, the type of format of the requested content such as .js or .html, .jpeg. .txt, etc., attributes of iframe/footer, see fig. 6, or position/location such as header, footer)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kolam with the teaching of Tsolis because “Despite the proliferation of mobile applications ("Apps"), which allow end-users to obtain access to Web application and services, the Web Browser ("Browser") remains the primary application used for the purpose of obtaining Web content… most electronic devices employed by people in their everyday lives, such as desktop, laptop and netbook computers, smart phones and feature phones, touch-screen tablets and e-book readers, gaming consoles, high-end cars, and TVs, are equipped with a Browser that serves as the entry point to the Internet, not only in a wired, but increasingly more so in a wireless manner… Internet Service Providers 

As per claim 2, the rejection of the method of claim 1 is incorporated and further wherein receiving the request for media content element further Kolam does not explicitly disclose receiving the request for media content element, the request including a device type identifier for the client device. (Kolam discloses in [0017] “Web browser 102 may run on different types of devices, including laptop computers, desktop computers, tablet computers, smartphones, and other mobile devices.” It is obvious that requested content may need to be customized to each browser type because of device screen limitation and processing capability. However, Tsolis, in an analogous art, teaches in ([0024, 0028, 0031-0032, 0043-0044, 0049-0053, 0055, and 0062-0063] “Policy rules 210 can be a database implemented in a software program and/or a hardware device that stores information regarding policy actions that can be applied on requests or responses, such as enabling data insertion … Policy rules 210 can also store information regarding the conditions accompanying the policy actions, such as the list of eligible subscriber devices 102 or the list of eligible webpage URIs, as well as the arguments required for applying these actions, such as the URIs of the script resources to be inserted… The method then optionally extracts (704) header information from the request. Header information can include, for example, information regarding the subscriber device and information regarding the origin of the website initiating the request” It is clear that the request may identify the requesting device for device eligibility.) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kolam with the teaching of Tsolis because requested content needs to be described in terms of format and/or size/dimension for a particular requesting device. See Tsolis background) and
 wherein the method further comprises:
Kolam does not explicitly disclose but Tsolis, in an analogous art, does
determining, by the data processing system, that the client device is configured to restrict automatic rendering of the media content element encoded in a first format based on the device type identifier; ([0049] “when the webpage carries Rich Internet Application (RIA) content (e.g., Adobe Flash or Microsoft Silverlight) that cannot be displayed by the browser, some or all occurrences of such content embedded in original content 510 of the webpage can be replaced in-line with iframes 522 containing standard-based content that is supported by the browser and can be displayed.” The device type may not be able to automatically render Adobe flash and/or Microsoft Silverlight and to render the type of content, iframe element may need to be defined) and
transcoding, by the data processing system, responsive to determining that the client device is the mobile device, the media content element from the first format to a second format, the client device configured to restrict automatic rendering of the media content element encoded in the first format and to permit rendering the media content element encoded in the second format; (Tsolis discloses in [0033, 0049, and 0056] “The added iframes 522 can replace some portions of original content 510. For example, when the webpage carries Rich Internet Application (RIA) content (e.g., Adobe Flash or Microsoft Silverlight) that cannot be displayed by the browser, some or all occurrences of such content embedded in original content 510 of the webpage can be replaced in-line with iframes 522 containing standard-based content that is supported by the browser and can be displayed…The virtual domain names can be resolved (replaced) by request monitor 202. Request monitor 202 receives and analyzes request data, such as HTTP requests, from internet access application 104. In some embodiments, request monitor 202 can detect, within the request data, requests that include the predefined virtual domain name. After the predefined virtual domain name is detected, request monitor 202 can modify the request data by replacing any occurrence of the predefined virtual domain name with a real domain name or IP address of a predefined server, such as insertion data server 116. Gateway 108 then sends the modified request data to network 118, which directs the request in accordance with the replaced domain name.” unsupported content format such as Adobe Flash and/or Microsoft Silverlight, which are proprietary media players, may be replaced/changed by standard-based content such as HTML format).


As per claim 3, the rejection of the method of claim 1 is incorporated and further wherein receiving the request for media content element further comprises 
receiving the request for media content element, the predefined identifier of the request including an application type identifier for an application executing on the client device; (Kolam discloses in [0016 and 0024-0035]) and
wherein the method further comprises:
identifying, by the data processing system, that the application type identifier for the application executing on the client device corresponds to a predesignated application, (Kolam discloses in [0016 and 0024-0035]) and
determining that the request comprises the content type header having the first predetermined value, responsive to identifying that the application type identifier corresponds to the predesignated application; (Kolam discloses in [0016 and 0024-0035]).

As per claim 4 and 14, the rejection of the method of claim 1 is incorporated and further comprising Kolam does not explicitly disclose but Tsolis, in an analogous art, does searching, by the data processing system, a whitelist for the first domain, the whitelist specifying a plurality of domains permitted with the embedded media content element; (Tsolis discloses in [0034] “the webpage URI is matched against a predefined list of URIs to determine whether data insertion should be enabled (if the URI is in a "white list") or disabled (if the URI is in a "black list"). In some embodiments, the determination can also be based on the content type of the HTTP response. For example, response monitor 204 can decide that only HTTP responses containing HTML pages can undergo data insertion. In some embodiments, response monitor 204 can check policy rules 210 to determine whether data insertion is allowed for the particular subscriber, session, or transaction.”) and wherein generating the response further comprises generating the response responsive to determining that the first domain is on the whitelist; (Tsolis discloses in [0034] “the webpage URI is matched against a predefined list of URIs to determine whether data insertion should be enabled (if the URI is in a "white list") or disabled (if the URI is in a "black list"). In some embodiments, the determination can also be based on the content type of the HTTP response. For example, response monitor 204 can decide that only HTTP responses containing HTML pages can undergo data insertion. In some embodiments, response monitor 204 can check policy rules 210 to determine whether data insertion is allowed for the particular subscriber, session, or transaction.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kolam with the teaching of Tsolis because requested content needs to be described in terms of format and/or size/dimension for a particular requesting device. See Tsolis background


receiving, by the data processing system from a second client device, a second request for media content element at a third domain embedded in a content element from a fourth domain, the second request including the predefined identifier indicating that the second client device is configured to restrict cross-domain restriction; (Kolam discloses in [0016 and 0024-0035])
determining, by the data processing system, responsive to identifying the third domain as different from the fourth domain and to identifying that the second request includes the predefined identifier, that the second request comprises a content type header having a second predetermined value different from the first predetermined value; (Kolam discloses in [0016 and 0024-0035])
generating, by the data processing system, responsive to determining that the request comprises the content type header having the second predetermined value, a second response comprising an address for requested media content element in a body of the second response and a status identifier indicating success in a header of the second response; (Kolam discloses in [0016 and 0024-0035]) and
transmitting, by the data processing system, the second response to the second client device, receipt of the second response causing the second client device to transmit a third request for the requested media content element to the extracted address; (Kolam discloses in [0016 and 0024-0035]).


determining, by the data processing system, responsive to receiving the second request from the second client device, that a number of redirect requests for the second client device is less than a predefined threshold; (Kolam discloses in [0016 and 0024-0035]) and
wherein determining that the second request comprises the content type header type having the second predetermined value further comprises 
determining that the second request comprises the content type header type having the second predetermined value, responsive to determining that the number of redirect requests is less than the predefined threshold; (Kolam discloses in [0016 and 0024-0035]).

As per claim 7, the rejection of the method of claim 5 is incorporated and further wherein the second predetermined value of the content type header in the second response indicates textual content; (Kolam discloses in [0016 and 0024-0035]).

As per claim 8, the rejection of the method of claim 1 is incorporated and further wherein the first predetermined value of the content type header in the response indicate non-textual content; (Kolam discloses in [0016 and 0024-0035]).

As per claim 9, the rejection of the method of claim 1 is incorporated and further wherein generating the response further comprises generating the request including executable code in the body of the response to instantiate a media player; (Kolam discloses in [0016 and 0024-0035]).

As per claim 10, the rejection of the method of claim 1 is incorporated and further wherein the response comprises a status code lacking a redirect code; (Kolam discloses in [0016 and 0024-0035] “the proxy server 108, which may include a firewall, may strip or remove the CORS authorization header from the response. In that case, by the time the response reaches the web browser 102, the response no longer has the necessary CORS authorization header and the web browser 102 believes it is denied access to the resources on the requested domain.” When the response from an external server to a requesting browser is stripped its CORS authentication when the browser within private network associated with a proxy server, the response may be lacking a redirect code).

As per claim 11, a system for delivering cross-site auto-play media, comprising:
a response parser executed on a data processing system with one or more processors, configured to:
receive a request for media content at a first domain embedded in a content element from a second domain, the request including a predefined identifier indicating that the client device is configured to restrict cross-domain redirection, (rejected for similar rationale used in rejection of claim 1) and
determine, responsive to identification of the first domain as different from the second domain and to identification of the predefined identifier indicating that the client device is configured to restrict cross-domain redirection, that the request comprises a content type header having a first predetermined value; (rejected for similar rationale used in rejection of claim 1) and 
a response rewriter executed on the data processing system, configured to:
generate, responsive to determination that the request comprises the content type header having the first predetermined value, a response comprising the media content element in a body of the response, (rejected for similar rationale used in rejection of claim 1) and
transmit the response to the client device, receipt of the response configured to cause the client device to render the media content element from the body of the response; (rejected for similar rationale used in rejection of claim 1).

As per claim 12, the rejection of the system of claim 11 is incorporated and further
wherein the request includes a device type identifier for the client device; (rejected for similar rationale used in rejection of claim 2)
wherein the request handler is further configured to determine that the client device is configured to restrict automatic rendering of the media content element encoded in a first format based on the device type identifier; (rejected for similar rationale used in rejection of claim 2) and

responsive to the determination that the client device is the mobile device, the media content element from the first format to a second format, the client device configured to restrict automatic rendering of the media content element encoded in the first format and to permit rendering the media content element encoded in the second format; (rejected for similar rationale used in rejection of claim 2).

As per claim 13, the rejection of the system of claim 11 is incorporated and further
wherein the predefined identifier of the request includes an application type identifier for an application executing on the client device; (rejected for similar rationale used in rejection of claim 2) and 
wherein the request handler is further configured to:
identify that the application type identifier for the application executing on the client device corresponds to a predesignated application, (rejected for similar rationale used in rejection of claim 2) and
determine that the request comprises the content type header having the first predetermined value, responsive to the identification that the application type identifier corresponds to the predesignated application; (rejected for similar rationale used in rejection of claim 2).

As per claim 15, the rejection of the system of claim 11 is incorporated and further wherein the request handler is further configured to:
receive a second request for media content element at a third domain embedded in a content element from a fourth domain, the second request including the predefined identifier indicating that the second client device is configured to restrict cross-domain restriction, (Kolam discloses in [0016 and 0024-0035]) and
determine, responsive to identification of the third domain as different from the fourth domain and to identifying that the second request includes the predefined identifier, that the second request comprises a content type header having a second predetermined value different from the first predetermined value; (Kolam discloses in [0016 and 0024-0035]) and
wherein the response rewriter is further configured to:
generate, responsive to the determination that the request comprises the content type header having the second predetermined value, a second response comprising an address for requested media content element in a body of the second response and a status identifier indicating success in a header of the second response, (Kolam discloses in [0016 and 0024-0035]) and
transmit the second response to the second client device, receipt of the second response causing the second client device to transmit a third request for the requested media content element to the extracted address identified in the body of the response; (Kolam discloses in [0016 and 0024-0035]).

wherein the second predetermined value of the content type header in the second response indicates textual content; (Kolam discloses in [0016 and 0024-0035]).

As per claim 18, the rejection of the system of claim 11 is incorporated and further wherein the first predetermined value of the content type header in the response indicate non-textual content; (Kolam discloses in [0016 and 0024-0035]).

As per claim 19, the rejection of the system of claim 11 is incorporated and further wherein the response rewriter is further configured to generate the request including executable code in the body of the response to instantiate a media player; (Kolam discloses in [0016 and 0024-0035]).

As per claim 20, the rejection of the system of claim 11 is incorporated and further wherein the response comprises a status code lacking a redirect code; (Kolam discloses in [0016 and 0024-0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See for 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        03/11/2022
/SHAHID K KHAN/Examiner, Art Unit 2178